An unpub|ishLd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
_ oF
NEvADA

(0) 1947A  

lN THE SUPREME COURT OF THE STATE OF NEVADA

 

NICOLA SAULLE, DERIVATIVELY ON NO. 60553
BEHALF OF FORCE PROTECTION,

Appellants, F § L H 
vs.

FRANK KAVANAUGH; GORDON  0 1 
MCGILToN; MICHAEL MooDY; ,.,LE;RA@E K-,,LFL~*§A§MA§.,,,,
l\/[ICHAEL DURSKI; RAYMOND BY

I
DEPUTY CLERK

POLLARD; JACK A. DAVIS; ROG.ER G.
THOMPSON,, JR.; JOHN S. DAY; JOHN
W. PAXTON, SR.; AND FORCE
PROTECTION, INC., A NEVADA
CORPORATION, NOMINAL _
DEFENDANT,

Respondents.

ORDER DISMISSING APPEAL

Having considered the parties’ stipulation to dismiss this
appeal, we approve it. Accordingly, we vacate the oral argument presently
scheduled for 1130 p.m., on July 3, 2013, and we order this appeal
dismissed.

It is so ORDERED.

7

p""/l¢@/¢W , C.J.
J

cc: Hon. J ames Todd Russell, District Judge

Robert L. Eisenberg, Settlement Judge

Law Offices of Alfred G. Yates, Jr.

Robbins Arroyo LLP

O’Mara Law Firm, P.C.

King & Spalding LLP

Lewis & Roca, LLP/Las Vegas

Kaernpfer Crowell Renshaw Gronauer & Fiorentino
Carson City Clerk

w - /Q,»z§c.